Citation Nr: 0803751	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Morton 
Plant Hospital from October 2, 2004 to October 15, 2004. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse action by the Department of 
Veterans Affairs (VA) Medical Center in Bay Pines, Florida, 
which is the Agency of Original Jurisdiction (AOJ) in this 
matter.

The veteran is a quadriplegic, and requires mechanical 
ventilation via tracheotomy.  Of record is a power of 
attorney executed in July 2001 which appointed the veteran's 
brother as his power of attorney for any "claims or 
litigation," in pertinent part.  

In January 2006, the veteran's brother, acting in his power 
of attorney capacity, appeared and gave testimony before the 
undersigned Veterans Law Judge sitting at the RO in Bay 
Pines.  A copy of the hearing transcript is of record and has 
been reviewed.  

In February 2006, the Board received additional evidence 
along with a waiver of initial AOJ consideration.  


FINDINGS OF FACT

1.  The veteran received emergency medical care at Morton 
Plant Hospital from September 29, 2004 to October 1, 2004, at 
which time he was medically stabilized; he continued to 
receive inpatient care at Morton Plant Hospital until his 
discharge on October 15, 2004.  

2.  VA approved payment for the medical care received at 
Morton Plant Hospital from September 29, 2004 to October 1, 
2004.  

3.  VA did not approve payment for the medical care received 
at Morton Plant Hospital from October 2, 2004 to October 15, 
2004. 
4.  The objective evidence reflects that a VA facility was 
feasibly available to the veteran, a quadriplegic, from 
October 2, 2004 to October 15, 2004 to continue treating his 
pulmonary condition.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred from October 2, 2004 to 
October 15, 2004, pursuant to the Veterans Millennium Health 
Care and Benefits Act, are not met.  38 U.S.C.A. §1725 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 17.120, 17.121, 17.1000-
17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board of Veterans' Appeals (Board) is satisfied that all 
relevant facts regarding the issue decided below have been 
properly developed and no further assistance to the appellant 
is required in order to comply with the duty to notify or 
assist.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  These 
changes were codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A and 38 C.F.R. § 3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded.  However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive.  In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions.
As this case concerns a legal determination of whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. §1725, the provisions of the VCAA are not 
applicable.  The provisions of Chapter 17 of the 38 U.S.C. 
and 38 C.F.R contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."   When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132.

At any rate, the veteran was provided with the notice 
required by the VCAA in a September 2005 letter.  VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing a personal hearing.  Consequently, the 
duty to notify and assist has been met.


II.  Factual Background

On September 29, 2004, the veteran presented to the emergency 
room at Morton Plant Hospital with shortness of breath and a 
high fever.  As noted, the veteran is ventilator-dependent.  
He was admitted to Morton Plant with diagnoses of a fever and 
probable pneumonia.

Progress notes from Morton Plant reflect that on September 
29, 2004, after the veteran was admitted, the veteran's 
entire emergency room chart was faxed to the VA facility at 
Bay Pines.  It was noted that the veteran would be 
transferred to a VA facility when his condition stabilized.

On September 30, 2004, it was also noted that the veteran 
expressed a desire to go to the Spinal Cord Care unit at the 
VA facility in Tampa, should he be hospitalized for longer 
than several days.  After consulting with the veteran's 
physician, it was learned that the veteran needed to be 
hospitalized for approximately one week.  The Morton Plant 
nurse then contacted "Elaine" at the Tampa VA facility, and 
"Elaine" stated that no ventilator beds would be available 
until October 11, 2004.  Therefore, the Morton Plant nurse 
made a notation in the progress notes indicating that the 
veteran would stay at Morton Plant for the remainder of his 
hospitalization. 

The record reflects that on October 1, 2004, the veteran was 
medically stabilized.   On the same day, the nurse at Morton 
Plant advised the VA facility at Bay Pines that a bed was not 
available at the VA facility in Tampa, and that the veteran 
would remain at Morton Plant.  The veteran was discharged 
from Morton Plant Hospital on October 15, 2004.

The case was transferred to the Chief Medical Officer (CMO) 
at the VA facility in Bay Pines for a medical expert opinion.  
In August 2005, the CMO at Bay Pines opined that his facility 
was feasibly available to the veteran for transfer once his 
condition stabilized on October 1, 2004.

VA authorized payment for the veteran's medical care at 
Morton Plant Hospital from September 29, 2004 to October 1, 
2004.  VA denied payment for the remainder of the inpatient 
hospital care at Morton Plant Hospital from October 2, 2004 
to October 15, 2004.


III.  Legal Criteria

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;
(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

This criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. §17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.   For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§17.1002(c).


IV.  Analysis

Initially, the Board notes that the veteran does not dispute 
that he was medically stabilized as of October 1, 2004.  It 
is also undisputed that the veteran is financially liable to 
Morton Plant Hospital for his treatment from October 2, 2004 
to October 15, 2004, that the veteran does not have any form 
of health insurance or coverage, that the veteran does not 
have any legal recourse against a third party that will pay 
all or part of the bills, that the veteran's complaints were 
unrelated to a workplace accident or injury, and that he is 
not eligible for reimbursement under 38 U.S.C.A. § 1728.

The veteran's claim was denied on the basis that a VA 
facility was feasibly available to treat the veteran's 
condition once he stabilized on October 1, 2004.  The veteran 
asserts that the VA facility in Bay Pines is not equipped to 
handle a "vent quad" for extended periods of time.  

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred from October 2, 2004 to October 15, 2004 pursuant to 
the Veterans Millennium Health Care and Benefits Act, are not 
met.  In this regard, the CMO at the VA facility in Bay Pines 
was asked to review the veteran's case.  In his August 2005 
opinion, the CMO indicated that, although the VA facility at 
Bay Pines is not an "SCI" (spinal care injury) center, it 
is capable of taking care of acutely ill "SCI" patients on 
or off of ventilators.  The CMO indicated that there is no 
evidence to suggest that the veteran has ever been refused 
care or discouraged from seeking care at the Bay Pines VA 
facility.  Thus, the CMO opined, that the VA facility in Bay 
Pines was feasibly available to the veteran for transfer.  
The examiner also stated that it appears that the veteran's 
preference for the Tampa VA facility delayed his discharge 
from Morton Plant.  

The veteran had just been discharged from the VA facility in 
Tampa on September 28, 2004, the day before he was admitted 
to Morton Plant, and apparently preferred to go back to the 
Tampa VA facility.  However, according to a September 30, 
2004 progress note, it was learned that the Tampa VA facility 
would not have a "vent bed" available until October 11th.  
The Board also points out that it was later learned on 
October 12, 2004 that the veteran could not go to the Spinal 
Cord Care unit at the VA facility in Tampa for the I.C.U. 
level of care needed (see October 12, 2004 Morton Plant 
Hospital progress note).   

In sum, the objective evidence of record shows that the VA 
facility in Bay Pines was feasibly available once the 
veteran's pulmonary condition stabilized.  It appears that 
the veteran chose to continue treatment at the private 
facility, in lieu of the VA facility at Bay Pines, as a 
matter of preference.  

While the Board is sympathetic toward the veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

The Board finds that the preponderance of the evidence is 
against reimbursement or payment for the unauthorized private 
medical care that the veteran received from October 2, 2004 
to October 15, 2004 under the provisions of 38 U.S.C.A. § 
1725.  The appeal is therefore denied.







ORDER

Payment or reimbursement for private hospital care expenses 
incurred from October 2, 2004 to October 15, 2004, is denied.




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


